UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number 000-27397 INOVA TECHNOLOGY INC. (Exact name of small business issuer in its charter) Nevada 98-0204280 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 2300 W. Sahara Ave. Suite 800 Las Vegas, NV 89102 (Address of principal executive offices) (800) 757-9808 (Postal Code) (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filler”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No State the number of shares of outstanding of each of the issuer’s classes of common equity, as of November 12, 2012: 92,636,083 Inova Technology Inc. Form 10-Q Table of Contents PART I Page Item 1. Financial Statements 3 Item 2. Management Discussion and Analysis of Financial Condition and Result of Operations 12 Item 4. Controls and Procedures 13 PART II Item 1. Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Other Information 14 Item 5. Exhibits 14 Signatures 15 Item 1. Financial Statements INOVA TECHNOLOGY, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) October 31, 2012 April 30, 2012 ASSETS Current assets Cash $ Accounts receivable, net of allowance of $81,283 and $81,283 Contract receivables, net of allowance of $21,746 and $21,746 Credit facility receivable Inventory Costs in excess of billing and estimated earnings Prepaid and other current assets Total current assets Fixed assets, net Revenue earning equipment, net Goodwill, net Intangibles - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ Accrued liabilities Deferred income Derivative liabilities Notes payable - related parties Notes payable Total current liabilities Notes payable - related parties, net of current maturities Total liabilities Stockholders' deficit Convertible preferred stock, $0.001 par value; 25,000,000 shares authorized; 1,500,000 shares issued and outstanding (the cost of the shares are included in non-controlling interest) - Common stock, $0.001 par value; 500,000,000 shares authorized; 92,626,703 and 76,364,065 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Inova Technology, Inc stockholders' deficit ) ) Non-controlling interest Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See summary of accounting policies and notes to unaudited consolidated financial statements. 3 INOVA TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ended October 30, 2012 and 2011 (Unaudited) Revenues $ $ Cost of revenues ) ) Selling, general and administrative ) ) Depreciation expense ) ) Operating loss Other income (expense): Gain on derivative liabilities Other income - Interest expense ) ) Net income $ $ Basic and diluted loss per share $ $ Weighted average common shares outstanding-basic Weighted average common shares outstanding-diluted See summary of accounting policies and notes to unaudited consolidated financial statements. 4 INOVA TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the six months ended October 30, 2012 and 2011 (Unaudited) Revenues $ $ Cost of revenues ) ) Selling, general and administrative ) ) Depreciation expense ) ) Operating loss Other income (expense): Gain (Loss) on derivative liabilities Other income - Gain (Loss) on debt extinguishment - Interest expense ) ) Net income (loss) $ ) $ Basic and diluted income (loss) per share $ ) $ Weighted average common shares outstanding-basic Weighted average common shares outstanding-diluted See summary of accounting policies and notes to unaudited consolidated financial statements. 5 INOVA TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the six months ended October 30, 2012 and 2011 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ Adjustments to reconcile net loss to net cash used provided by operating activities: Depreciation expense, $218,836 and $344,995 included in cost of revenues Amortization expense - loan discounts and deferred financing costs - Paid in kind interest Gain on debt extinguishment - ) Stock issued for services - Legal expenses paid directly by third party debtholder - Derivative gain ) ) Changes in operating assets and liabilities: Accounts receivable Credit facility receivable ) Inventory ) ) Costs in excess of billing and estimated earnings Prepaid expenses and other current assets Other assets - Accounts payable and accrued expenses ) Deferred revenues ) Net cash provided by operating activities of operations CASH FLOW INVESTING ACTIVITIES - - Net cash used in investing activities - - CASH FLOW FINANCING ACTIVITIES Proceeds from notes payable - Common stock issued for cash - Repayments made on notes payable ) ) Net cash used in financing activities ) NET CHANGE IN CASH CASH AT BEGINNING OF YEAR CASH AT END OF YEAR $ $ SUPPLEMENTAL INFORMATION: Interest paid $ $ Income taxes paid $ $ NON-CASH INVESTINGAND FINANCING ACTIVITIES: Common stock issued for conversion of notes payable Purchase of patent with stock - Settlement of derivative liabilities due to conversion of related notes payable Discount on notes payable from derivative liabilities - See summary of accounting policies and notes to unaudited consolidated financial statements. 6 INOVA TECHNOLOGY, INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 –BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of Inova Technology, Inc. (“we”, “our”, “Inova” or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”) and should be read in conjunction with the audited financial statements and notes thereto contained in Inova’s latest Annual Report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the consolidated financial statements that would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year as reported in Form 10-K have been omitted. Fair Value Measurements Financial Accounting Standards Board Accounting Standards Codification (“ASC”) 820 defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. As defined in ASC 820, fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). The Company utilizes market data or assumptions that market participants would use in pricing the asset or liability, including assumptions about risk and the risks inherent in the inputs to the valuation technique. These inputs can be readily observable, market corroborated, or generally unobservable. The Company classifies fair value balances based on the observability of those inputs. ASC 820 establishes a fair value hierarchy that prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to unobservable inputs (level 3 measurement). As of October 31, 2012, Inova measured its derivative liabilities using Level 3 inputs as defined by ASC 820 with a total fair value of $1,118,446. Reclassifications Certain prior year amounts have been reclassified to conform to the current year presentation. NOTE 2 – GOING CONCERN As shown in the accompanying consolidated financial statements, we have an accumulated deficit and negative working capital and are in default on the majority of our notes payable as of October 31, 2012. These conditions raise substantial doubt as to our ability to continue as a going concern. The consolidated financial statements contained herein do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should we be unable to continue in existence. Our ability to continue as a going concern is dependent upon our ability to generate sufficient cash flows to meet our obligations on a timely basis, to obtain additional financing as may be required, and ultimately to attain profitable operations. However, there is no assurance that profitable operations or sufficient cash flows will occur in the future. Management is trying to raise additional capital through sales of stock and refinancing debt. 7 NOTE 3 – RELATED PARTY TRANSACTIONS Note Payable to Southbase, LLC Loans payable from Southbase, LLC consists of advances from existing shareholders. These notes are unsecured, bear interest at 7%, and are due in May 21, 2017. The amount due to Southbase, LLC, a company related to Adam Radly, was $114,219 as of October 31, 2012. Desert Sellers Seller notes with a balance of $1,389,107 relate to the Desert Communications, Inc. (“Desert”) purchase in December of 2007. They have interest rates of 18%, are secured by all of the common stock of Desert Communications, Inc. and were due in December of 2010. The notes are now in default. Trakkers President Seller notes with a balance of $300,581, to the president of Trakkers, relate to the Trakkers purchase in 2008. They have interest rates of 7-10%, are secured by all of the member units of Trakkers and were due in 2011. The notes are now in default. NOTE 4 - DERIVATIVE LIABILITIES ASC 815-40 Put Warrant Liabilities Under ASC 815-40 “Put Warrants”, warrants for put shares should be classified as liabilities and measured at fair value at the end of each reporting period with the change in fair value recorded to earnings. As a result, the fair value of the warrants granted to Inova’s debt holders in prior years were recorded as derivative liabilities at inception. These liabilities are subsequently measured at fair value at the end of each reporting period with the changes recorded to earnings. As of October 31, 2012, Inova had $252,548 of derivative liabilities as a result of these provisions. ASC 815-15 Conversion Option and Warrant Liabilities During fiscal 2010, Inova determined that the instruments embedded in a convertible put note exercised by one of Inova’s lenders should be classified as liabilities and recorded at fair value due to their being no explicit limit to the number of shares to be delivered upon settlement of the above conversion options. Because the number of shares to be issued upon settlement cannot be determined under these instruments, Inova cannot determine whether it will have sufficient authorized shares at a given date to settle any other of its share-settleable instruments. As a result of this, under ASC 815-15 “Accounting for Derivative Financial Instruments Indexed to and Potentially Settled in, a Company's Own Stock” (formerly EITF 00-19), the conversion options noted above and all other share-settleable instruments are classified as liabilities. Inova has three conversion options embedded in notes payable agreements and 8,839,513 warrants to purchase Inova common stock that are classified as liabilities as a result of the provisions of the convertible put notes. As of October 31, 2012, Inova had $865,898 of derivative liabilities as a result of these provisions. 8 The following table summarizes the derivative liabilities included in the consolidated balance sheet: Derivative Liabilities Balance at April 30, 2012 $ Settlement of derivative liabilities due to conversion of related notes payable ) Change in fair value ) Balance at October 31, 2012 $ Valuation Models Inova values its warrant derivatives and simple conversion option derivatives using the Black-Scholes option-pricing model. Assumptions used include (1) 4% risk-free interest rate, (2) warrant life is the remaining contractual life of the warrants, (3) expected volatility 261% to 390%, (4) zero expected dividends (5) exercise prices as set forth in the agreements, (6) common stock price of the underlying share on the valuation date, and (7) number of shares to be issued if the instrument is converted. Inova valued the conversion options and reset provisions under its convertible put exercise note with Boone using a Monte Carlo simulation model utilizing present value and various probabilities of events. Assumptions used include (1) 0.34% risk free rate, (2) conversion prices as set forth in the agreement, (3) expected Inova stock price volatility of 261%, (4) expected Desert stock price volatility of 25%, and (6) common stock price of the underlying share on the valuation date. Inova valued the note as a combination of the underlying debt payment and series of two options. Since the options are mutually exclusive, the Monte Carlo simulation was used to estimate when either of the options is exercisable. When both are exercisable Inova assumed that the more valuable of the two would be exercised. NOTE 5 –SEGMENT INFORMATION Inova has three reportable segments, one providing management support to the other subsidiaries (Edgetech Services, Inc.), one providing network solutions (Desert Communications, Inc.) and one which manufactures standards compliant and durable RFID (Radio Frequency Identification) equipment (Trakkers, LLC & RightTag, Inc). Operating segments are defined as components of an enterprise about which separate financial information is available that is evaluated regularly in deciding how to allocate resources and in assessing performance. The following table presents three month segment information: Trakkers, LLC & Desert RightTag, Communications, Inc. Inc. Corporate Total Revenues $ 0 Net income (loss) Total assets 9 NOTE 6 – WARRANTS The following tables summarize common stock warrants outstanding by entity: Weighted Weighted average average Aggregate remaining Warrants to purchase Inova common exercise intrinsic contractual stock Warrants price value life (years) Outstanding at April 30, 2012 $ $ Granted - - Exercised - - Forfeited - - Expired - Outstanding at October 31, 2012 $ $ Weighted Weighted average average Aggregate remaining Warrants to purchase Trakkers exercise intrinsic contractual common stock Warrants price value life (years) Outstanding at April 30, 2012 $
